Upon motion of the party aggrieved, Roane and Haywood, JJ. gave judgment against the defendant, the late sheriff; proof being made that the execution, Vance against Shankle and others, came in his hands and was never returned. And also, upon this further proof, that he had told the witness that the execution came to his hands, that he had collected the money mentioned on it. The late sheriff, the defendant, lived in the district, and for that reason notice was dispensed with. The execution was put into his hands August, 1816, and ought to have been returned to February, 1817. The Court went upon the Act of 1803, c. 18, section 1.